Citation Nr: 1047362	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  07-30 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to a total disability rating for compensation based 
on individual unemployability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and C.S.


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from May 
1979 to March 1984.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in September 2006 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming.  

In March 2008, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of that hearing is 
in the Veteran's file.

This case was previously before the Board in December 2008, when 
it was remanded for another VA psychiatric evaluation, and again 
in April 2010, when it was remanded for a VA examination on the 
question of unemployability.  As the requested development has 
been completed, no further action to ensure compliance with the 
remand directives is required.  Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  The Veteran is service-connected for the following 
disabilities: major depressive disorder, rated 50 percent; 
peroneal palsy of the right lower extremity with foot drop, rated 
as 40 percent; multiple scars, rated as 20 percent; a compound 
fracture of the right femur, rated 10 percent; and a thrombosed 
right femoral artery, rated 10 percent disabling; the combined 
rating is 80 percent.

2.  The Veteran's service-connected disabilities are currently 
not shown to prevent him from securing or following a 
substantially gainful occupation.   


CONCLUSION OF LAW

The criteria for a total disability rating for compensation based 
on individual unemployability have not been met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).








In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-
specific notice and rejecting Veteran-specific notice as to 
effect on daily life and as to the assigned or a cross-referenced 
Diagnostic Code under which the disability is rated).  

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters dated in July 2006 and in June 2009.  The notice included 
the type of evidence needed to substantiate the claim for a total 
disability rating, namely, evidence indicating an inability to 
secure or follow a substantially gainful occupation as a result 
of service-connected disabilities.  Additionally, the Veteran was 
notified that VA would obtain VA records and records of other 
Federal agencies, and that he could submit other records not in 
the custody of a Federal agency, such as private medical records.  
The notice included the provisions for the effective date of a 
claim and for the degree of disability assignable for the claim.  

As for the content of the VCAA notice, the documents complied 
with the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent of 
pre-adjudication notice); of Dingess v. Nicholson, 19 Vet. App. 
473 (2006) (notice of the elements of the claim); and of Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment).  





To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  The 
timing error was cured by content-complying VCAA notice after 
which the claim was readjudicated as evidenced by the 
supplemental statement of the case, dated in October 2010.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Timing error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error analysis.).


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained VA and private medical 
records.  The Veteran has not identified any additional pertinent 
records for the RO to obtain on his behalf.  

The Veteran was afforded VA examinations in August 2006, in July 
2009, and in May 2010.  The reports of VA examination contain 
sufficiently specific clinical findings and informed discussion 
of the pertinent history and features of the disabilities to 
provide probative evidence adequate for rating.  

As there is no indication of the existence of additional evidence 
to substantiate the claim, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent to 
the claim is required to comply with the duty to assist.








REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

A total disability rating for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the Veteran is unable to 
secure or follow a substantially gainful occupation as a result 
of a single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and there 
is sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.341, 4.16(a).

For the Veteran to prevail on the claim for a total disability 
rating, nonservice-connected disabilities may not be considered.  
The fact that a Veteran is unemployed or has difficulty obtaining 
employment is not enough.  The ultimate question is whether the 
Veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).

A determination whether a person is capable of engaging in a 
substantially gainful occupation must consider both that person's 
abilities and his employment history.  Faust v. West, 13 Vet. 
App. 342, 355 (2000).

Facts

Throughout the appeals period, the Veteran's service-connected 
disabilities and assigned ratings have been: major depressive 
disorder, 50 percent; peroneal palsy of the right lower extremity 
with foot drop, 40 percent; multiple scars, 20 percent; compound 
fracture right femur, 10 percent; and a thrombosed right femoral 
artery, 10 percent.  The combined disability rating is 80 
percent. 




On VA examination in August 2006, the Veteran's symptoms included 
chronic pain in his right leg, poor sleep, poor appetite, 
hopelessness, transient suicidal thoughts, anhedonia, lack of 
concentration, lack of motivation, and feelings of worthlessness, 
all of which were first manifest after he lost his job in 
December 2004.  The examiner indicated that the Veteran's 
reliability for employment would be occasionally moderately 
affected by his depression and his efficiency and productivity 
would be frequently moderately affected.  The Veteran was felt to 
be competent to manage his personal financial affairs and his 
ability to maintain activities of daily living was not considered 
impaired.  

At the hearing in March 2008, the Veteran testified that he was 
unemployed, was receiving treatment for depression, and was 
experiencing financial difficulties.  He stated that he 
experienced only two or three good days a month.  His wife 
testified that the Veteran exhibited a decline in his cognitive 
abilities, had stopped taking care of himself to the point that 
she had to compel him to shower and brush his teeth, and that he 
had lost all interest in intimacy.  Also had withdrawn from the 
family, was not eating well, and he did not want to leave the 
house.

In May 2009, the Veteran underwent a psychological evaluation in 
connection with his application for disability benefits from the 
Social Security Administration.  He reported that he had lost his 
last job in 2004 after he experienced depression, a decrease in 
motivation, and simply stopped caring.  His wife sat in on the 
session and reported that after his brain surgery he had lost a 
lot of cognitive functioning, was no longer able to balance a 
checkbook, had difficulty finding words, and his thoughts were 
all over the place.  She stated that the Veteran was no longer 
active and outgoing, had to be dragged out of the home, and had a 
tendency toward forgetfulness.  He had become more aggressive and 
forceful, had an increased temper, and was easily frustrated.  He 
described himself as depressed and unmotivated and reported 
having no energy.  





On psychological testing, the Veteran exhibited a borderline 
working memory and a decreased capability of maintaining 
attention and concentration as the testing continued.  It was the 
examiner's opinion that the Veteran would have deficits in 
understanding, carrying out, and remembering simple instructions 
and that his inattention was likely related to his major 
depressive, pain, and medication.  The examiner also offered the 
opinion that the Veteran would display moderate problems dealing 
with supervision and coworkers due to his agitation and mood, and 
that his significant levels of pain would cause problems dealing 
with the pressures and changes that occur in a routine work 
setting.  He had noteworthy levels of depression which impacted 
his motivation and energy along with his opioid management of 
pain, and was dependent on his family to provide assistance in 
his daily routine.  He possessed minimal motivation or energy to 
make changes in his functioning.

On VA examination in July 2009, the Veteran stated that he had 
been unemployed since 2004 and h was unable to find employment 
due to poor performance in interviews, especially difficulty 
recalling basic information due to poor memory and difficulty 
finding words.  He also reported having a brain tumor surgically 
removed in 2000 and that his difficulty with memory and other 
cognitive functioning had worsened since the surgery.  He had 
difficulty with memory testing such as word recall and naming 
presidents and was unable to do simple arithmetic in his head.  
The examiner offered the opinion that the Veteran met the 
criteria for major depressive disorder, which would result in 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as disturbances of mood and 
motivation and impaired judgment.  However, while the Veteran's 
depression was likely to cause poor concentration, it did not 
render him unemployable.  The examiner noted that the Veteran 
also met the criteria for cognitive disorder, secondary to the 
surgical removal of a brain tumor, which resulted in total 
occupational and social impairment due to confabulation, 
disorientation, and memory deficits.  




On VA examination in May 2010, the Veteran complained of right 
leg pain and swelling and right knee instability.  He walked with 
a cane and occasionally used a wheelchair or electric cart.  He 
had to limit his standing to no more than 15 minutes and his 
walking to no more than 20 minutes.  His right leg disability 
prevented him from playing golf, coaching baseball, playing with 
his children, or riding a bike, and limited his ability to climb 
stairs.  The examiner noted a noticeable, abnormal limp and 
inability to dorsiflex or plantar flex the right foot.  There was 
some loss of pinprick sensation, but strength and reflexes were 
normal.  There was full range of motion in the knee and all 
ligaments were normal on testing.  There was no effusion, 
instability, tenderness, redness, heat, abnormal movement, 
guarding, malalignment or drainage in the knee.  The examiner 
noted that the Veteran could be employed in a vocation which 
would not require walking more than 15 minutes, standing more 
than 10 minutes, climbing ladders or stairs, carrying objects 
greater than 10 pounds, or where he was able to use his cane. 

In a statement submitted November 2010, the Veteran asserted that 
he had been unable to secure substantial gainful employment 
because of his service-connected disabilities.  Specifically, he 
argued that his medical records did not show that he was unable 
to work because of his attention problem/cognitive disorder or 
that he fell down 2 to 3 times a week because of his knee giving 
out.  He stated that he was laid off from his last true job as 
Director of Information Technology in 2004 because of his 
inability to keep up with job requirements.  He said he had been 
missing too much work and not fulfilling his responsibilities 
because of his pain and discomfort.  Before that, he said that he 
lost his job as an Instrument Technician in 1995 because of his 
physical disabilities.  He stated that he had applied for 75 or 
more jobs in the past five years, but always had to answer "no" 
when asked if he could perform the physical job requirements.  He 
had applied for vocational rehabilitation in 2002 and 2007 and 
had been denied services because he had enough education and job 
skills to get a job without any problem.  However, he was 
uncertain what vocation he would be able to undertake without 
starting a completely new career path in an entry-level position, 
which would be difficult because of his age and financial 
responsibilities.  

Analysis


Throughout the appeal period, the Veteran met the threshold 
percentage standard for consideration of a total disability 
rating based on individual unemployability under 38 C.F.R. § 
4.16(a), that is, one disability, ratable at 40 percent or more, 
and sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more. 

Since the percentage criteria are met, then the remaining 
question is whether the Veteran's service-connected disabilities 
alone preclude him from securing and following a substantially 
gainful occupation.  38 C.F.R. § 4.16(a).  

The Veteran has asserted that his medical problems render him 
unable to work.  Specifically, he cites depression, cognitive 
difficulties, and pain and reduced mobility due to his right leg 
disabilities.  The record indicates that the Veteran's primary 
occupations since service have been in the fields of electronics 
and information technology.  The Veteran has also indicated that 
he had applied for vocational rehabilitation services, but had 
been denied because he has sufficient education and job skills. 

VA examiners have expressed the opinion that the Veteran was not 
rendered unable to obtain or maintain substantially gainful 
employment as a result of his service-connected psychiatric or 
physical disabilities.  Insofar as his physical abilities are 
concerned, the Veteran is capable of performing work which 
requires minimal standing, walking, or physical exertion.  And, 
on psychological evaluation, the VA examiner in July 2009 noted 
that, while the Veteran's depression affected his concentration, 
it did not render him unemployable.  







However, the Veteran also suffers from cognitive deficits which 
are the result of brain surgery for a nonservice-connected tumor, 
and the July 2009 examiner expressed the opinion that the 
cognitive problems did result in total occupational impairment 
because of confusion, disorientation, and memory loss.  Because 
these cognitive deficits are not service connected, the cognitive 
problems may not be considered in determining whether a total 
disability rating is warranted.  

To the extent the Veteran's statements are offered as a lay 
opinion on causation, that is, the service-connected disabilities 
render the Veteran unemployable, under certain circumstances, a 
lay person is competent to offer an opinion on a simple medical 
condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007). 

Competency is a question of fact, which is to be addressed by the 
Board.  Jandreau at 1377.  

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience; 
lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159; 
see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony 
is competent as to symptoms of an injury or illness, which are 
within the realm of one's personal knowledge, personal knowledge 
is that which comes to the witness through the use of the senses; 
lay testimony is competent only so long as it is within the 
knowledge and personal observations of the witness, but lay 
testimony is not competent to prove a particular injury or 
illness).

A lay opinion is limited to inferences which are rationally based 
on the person's perception and does not require specialized 
knowledge.  See generally Federal Rules of Evidence 701 (opinion 
testimony by a lay witness is limited to inferences which are 
rationally based on the Veteran's perception and does not require 
specialized knowledge).


Although the Federal Rules of Evidence do not apply to veterans' 
jurisprudence, recourse to the Federal Rules of Evidence is 
appropriate, where the Rules assist in the articulation of the 
Board's reason.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(Recourse to the Federal Rules of Evidence is appropriate where 
the Rules assist in articulation of the Board's reasons for 
finding a claim not well grounded.).

In this case, the Board finds that the Veteran is competent to 
offer an opinion on whether his service-connected disabilities 
render him unemployable, as the opinion is an inference 
rationally based on the Veteran's perception and does not require 
specialized education, training, or experience, which is 
favorable evidence favorable to the claim. 

The evidence against the claim are the opinions of the VA health-
care professionals, who have concluded that the Veteran was not 
unemployable because of service-connected disabilities.  The VA 
health-care professionals are qualified through specialized 
education, training, or experience to offer an opinion on the 
resultant impairments of injuries and diseases.  

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 
3.159.

In balancing the Veteran's lay opinion against the VA health-care 
professionals, the Board finds that the opinions of the VA 
health-care professionals are more persuasive because of their 
qualifications and the opinions outweigh the Veteran's lay 
opinion. 

Although the Veteran's disabilities may pose a problem in certain 
jobs, unemployability is the inability to secure or to follow a 
substantially gainful occupation, which is not limited to a 
specific occupation or to an occupation that Veteran once had or 
had been trained for in the past. 



After a thorough review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the claim 
for a total disability rating for compensation based on 
individual unemployability as the evidence does not demonstrate 
that the Veteran is unable to secure or follow a substantially 
gainful occupation due to his service-connected disabilities.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).


ORDER

A total disability rating for compensation based on individual 
unemployability is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


